Per Curiam.
The Bank of Port Gibson presented a petition to the board of police of Claiborne county, to be released from the tax assessed on the capital stock, but the prayer of the petitioners was refused, and the matter.taken to the circuit court, *690from which it comes up by appeal. The counsel for the bank now informs us that no assessment was made on the capital stock, but that the assessment was on money loaned. The auditor’s certificate shows, that for that year there was no assessment on the stock. Of course, then, there could be no real question as to the liability of the stock to taxation, and the decision of such a question would be improper. It is said that the object was to test the right to assess a tax on the money loaned, but that the petition improperly, and by mistake, brought in question the right to assess a tax on the capital stock. The counsel on the other side insists that the case must be decided as it appears by the record ; but as we are assured that no such real question was made, and this being manifest from the auditor’s certificate, we must strike the cause from the docket, as a fictitious one.